Title: From Thomas Jefferson to the Board of War, 30 December 1779
From: Jefferson, Thomas
To: Board of War



In Council Dec. 30th. 1779.

The Board are of opinion that Capt. de Klauman cannot regularly be promoted to the Majority in the State Garrison Regiment; but considering him as a very good Officer and as having resigned his command in the Artillery Regiment on being nominated to a majority in one of the Eastern Battalions then intended to be raised, a nomination which could not then be considered as exposed to disappointment, they recommend him to the Attention of the Board of War to be employed in any Office now vacant or which may hereafter occur, which Lies within the Line of his qualifications.

Th: Jefferson

